 Case 8:21-cv-00080-MSS-CPT Document 1 Filed 01/12/21 Page 1 of 2 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA

 JAMIE MAGERS,                                    §
                                                  §
      Plaintiff,                                  §
                                                  §
 v.                                               §          CASE NO. XXXXXXXXX
                                                  §
 SEQUIUM ASSET SOLUTIONS, LLC,                    §
                                                  §
      Defendant.                                  §




                   DEFENDANT SEQUIUM ASSET SOLUTIONS, LLC’S
                             NOTICE OF REMOVAL


TO THE HONORABLE JUDGE OF SAID COURT:

          COMES NOW, Defendant SEQUIUM ASSET SOLUTIONS, LLC (“SASI”), by

and through its undersigned counsel, and files its Notice of Removal as follows:

          1.       Plaintiff JAMIE MAGERS filed her state court Complaint on October

30, 2020 in the County Court of Pinellas County, Florida located at 29582 U.S. 19 N.,

Clearwater, FL 33761.

          2.       This is a civil action based on Plaintiff’s contention that SAS violated

the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”). This case

is still pending in state court.

          3.       Removal is proper because this case involves a federal question—an

alleged violation of the Fair Debt Collection Practices Act.           This entire suit is

removable under 28 U.S.C. § 1441(a).

          4.       Venue is proper in this district under 28 U.S.C. 1441(a) because the
 Case 8:21-cv-00080-MSS-CPT Document 1 Filed 01/12/21 Page 2 of 2 PageID 2




state court where the suit has been pending is in this district.

      5.     Removal is timely pursuant to 28 U.S.C. § 1441(b) because SAS has filed

its Notice of Removal within 30 days of receipt of Plaintiffs’ state-court Petition which

was served on January 4, 2021.

      6.     Pursuant to U.S.C. § 1441(a), a copy of all process, pleadings,

documents, and orders in this case have been attached as Exhibit A.

      7.     A copy of this Notice of Removal has been sent to Plaintiff and will be

filed with the clerk of the Small Claims Court for Pinellas County, Florida.

      8.     Plaintiff requested a jury trial in the state court matter.

      WHEREFORE, SAS respectfully requests that this Court assume full

jurisdiction over the proceeding as provided by law.



                           CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the foregoing document has

been forwarded to all parties of record via CM/ECF on this 12th day of January, 2021.


                                         /s/ Charles J. McHale
                                         Charles J. McHale, Esq.
                                         FBN: 0026555
                                         GOLDEN SCAZ GAGAIN, PLLC
                                         1135 Marbella Plaza Drive
                                         Tampa, Florida 33619
                                         Phone: (813) 251-5500
                                         Direct: (813) 251-3688
                                         Fax: (813) 251-3675
                                         cmchale@gsgfirm.com
